Citation Nr: 0007506
Decision Date: 01/28/00	Archive Date: 09/08/00

DOCKET NO. 97-03 906A              DATE JAN 28, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Atlanta, Georgia

THE ISSUE

Whether the veteran has basic eligibility for educational
assistance benefits pursuant to Chapter 30, Title 38, United States
Code.

ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1989 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a May 1996 decision of the Department of Veterans
Affairs (VA), Regional Office

(RO), in Atlanta, Georgia, which denied a claim by the veteran
seeking basic entitlement to Chapter 30 educational benefits.

REMAND

Chapter 30 educational benefits are available to certain veterans
who first entered active duty after June 30, 1985, in order to
provide assistance in their readjustment to civilian life after
their separation from service. 38 U.S.C.A. 3001 (West 1991 & Supp.
1999); 38 C.F.R. 21.7000, 21.7040(a) (1999).

Basic entitlement to Chapter 30 benefits exists for a veteran if he
or she: (1) first entered active duty after June 30, 1985; (2) had
at least 3 years of continuous active duty service, in the case of
individuals with a initial term of service of 3 years or more; (3)
completed the requirements of a secondary school diploma or the
equivalent; and (4) received an honorable discharge or otherwise
had honorable service. 38 U.S.C.A. 3011 (West 1991 & Supp. 1999);
38 C.F.R. 21.7042(a)(1)-(4) (1999). The three-year continuous
active duty requirement is waived if the veteran was discharged or
released from active duty due to service- connected disability; due
to pre-existing disability; for hardship; for convenience of the
government after completing 30 continuous months of a term of
service of at least 3 years; involuntarily for the convenience of
the government as a result of a reduction in force; or for a
physical or mental condition that was not characterized as a
disability and did not result from the individual's willful
misconduct, but did interfere with the individual's performance of
duty. 38 C.F.R. 21.7042(a)(5) (1999).

Alternatively, entitlement to Chapter 30 benefits is warranted for
a veteran who was on active duty on September 30, 1990, and who was
involuntarily separated, as defined in 10 U.S.C. 1141, after
February 2, 1991, with an honorable discharge. 38 U.S.C.A. 3018A
(West 1991 & Supp. 1999); 38 C.F.R. 21.'7045(a) (1999). A veteran
is considered to have been "involuntary separated" under 10 U.S.C.
1141, if he or she was on active duty on September 30, 1990, and,
in the case of a regular enlisted member, was involuntarily
discharged under other than adverse

- 2 -

conditions. 10 U.S.C.A. 1141 (West 1991). Basic eligibility under
38 C.F.R. 21.7045, also requires that involuntarily-discharged
veterans make an irrevocable election to receive Chapter 30
benefits before being separated from service and pursuant to proper
military department procedures; incur a reduction in basic pay of
$1200; and successfully complete the requirements of a secondary
school diploma or equivalent prior to VA receipt of their claim. 38
C.F.R. 21.704.5(b)(1)-(3) (1999).

According to the December 1996 Statement of the Case, the RO denied
the veteran entitlement to Chapter 30 educational benefits because
she did not have the requisite length of service pursuant to 38
C.F.R. 21.7042(a). However, the applicability of 38 C.F.R. 21.7045
(1999) vis-a-vis the veteran's entitlement to the benefit sought
was not considered. In this regard, the Board finds that a remand
to the RO is necessary before the claim may properly be adjudicated
on appeal. The appellant should be apprised of the precise legal
criteria which have an effect on her appeal in order to ensure that
her due process rights are not violated.

Accordingly, further appellate consideration will be deferred and
the case is REMANDED to the RO for the following actions:

1. The RO should review the evidence of record and readjudicate the
issue of whether the veteran has basic eligibility for educational
assistance allowance under Chapter 30, Title 38, United States Code
pursuant to the provisions of 38 C.F.R. 21.7045 (1999). To this
end, if the RO finds that additional development is necessary in
order to determine the veteran's basic eligibility for Chapter 30
educational benefits, such development should be undertaken.

2. Following completion of the above development, if the
determination remains adverse to the veteran, she should be
provided a supplemental statement of the case which summarizes the
pertinent evidence, fully cites the

- 3 -

applicable laws and regulations not previously provided, to include
38 C.F.R. 21.7045 (1999), and reflects the reasons for the decision
reached. The veteran should. be given the opportunity to respond
thereto.

Thereafter, the case should be returned to the Board for further
appellate consideration, if otherwise in order. The purpose of this
REMAND is to accord the veteran due process of law. No action is
required of the veteran until she receives further notice.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical arid Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

A. BRYANT 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to tile United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

4 -



